Order of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about May 4, 2006, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child and committed her custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent father’s argument that the petition was jurisdictionally defective for failing to specify the diligent efforts petitioner agency made to encourage and strengthen the *368parental relationship (Family Ct Act § 614 [1] [c]) is unpreserved as it raised for the first time on appeal (see Matter of Kimberly Vanessa J., 37 AD3d 185 [2007]). Were we to review this argument, we would find that the allegations sufficiently notified the father of the grounds on which the permanent neglect petition were predicated. Furthermore, the evidence at the fact-finding hearing, including the case notes prepared by the agency’s caseworkers, demonstrated the diligent efforts that were taken to assist the father in formulating a plan for the return of his daughter (id.).
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The agency developed a realistic plan tailored to the father’s needs, including scheduling of visitation and referrals to parenting skills classes and counseling programs, and despite these diligent efforts, the father failed to fulfill the requirements set forth by the agency, or otherwise take steps to correct the conditions that led to the removal of his daughter (see Matter of Tashona Sharmaine A., 24 AD3d 135 [2005], lv denied 6 NY3d 715 [2006]).
We have considered the father’s remaining contentions and find them unavailing. Concur—Lippman, P.J., Tom, Marlow, Gonzalez and Malone, JJ.